COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-02-394-CV



CECILE PHILLIPS, JERRY PHILLIPS, 		
APPELLANTS

MARK KIRKSEY, BELINDA BATCHELOR,

ROBERT DASSOW, THE ACCENT 

GROUP, INC., KASTEN ENTERPRISES,

INC., SARR CORPORATION, THAI

VO, GETO ENTERPRISES, INC., AND

CITIZENS FOR FAIR AMUSEMENT 

ASSOCIATION

 

V.



THE CITY OF ARLINGTON, TEXAS	APPELLEES

AND TIM CURRY, IN HIS OFFICIAL 

CAPACITY AS DISTRICT ATTORNEY

OF TARRANT COUNTY, TEXAS



AND



THE CITY OF ARLINGTON, TEXAS	APPELLANT



V.



CECILE PHILLIPS AND JERRY PHILLIPS
 	APPELLEES





 
  
 
					----------

FROM
 THE 236
TH
 
DISTRICT COURT OF TARRANT COUNTY

---------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the “Appellants' Motion To Dismiss Appeal” and the “Appellee/Cross-Appellant City of Arlington's Motion To Dismiss Appeal.”  It is the court's opinion that the motions should be granted; therefore, we dismiss the appeal.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue.

PER CURIAM



PANEL B:	LIVINGSTON, DAY, and WALKER, JJ.



DELIVERED: June 12, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.